—Order, Court of Claims, New York County (Alan Marin, J.), entered May 4, 1998, which denied the claimant’s motion to extend the time to file a late claim, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and leave to file a late claim within 20 days of service upon claimant of a copy of this Court’s order with notice of entry granted.
In the circumstances presented, it was an improvident exercise of discretion to deny claimant’s second application for an extension of time to complete compliance with an earlier order by filing the late claim (Court of Claims Act § 10 [6]; see, Schweickert v State of New York, 64 AD2d 1026). While ignorance of the law does not excuse late filing, plaintiff had partially complied with the court’s initial order by timely serving the Attorney General, and in opposing the instant motion, the Attorney General’s office did not assert that it would be prejudiced if an additional extension was granted. Concur— Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.